Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 1 of 42 PageID: 1473




 NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                       Case No. 3:19-cv-06601 (BRM) (TJB)
  IN RE AMARIN CORPORATION PLC
  SECURITIES LITIGATION                                              OPINION



 MARTINOTTI, DISTRICT JUDGE

        Before the Court are three motions: (1) a Motion to Dismiss filed by Amarin Corporation,

 PLC (“Amarin”), Craig B. Granowitz, Steven Ketchum, John F. Thero, and Joseph S. Zakrzewski

 (collectively, “Defendants”), seeking to dismiss Gaetano Cecchini, as Trustee of the Gaetano

 Cecchini Living Trust, and Dan Kotecki’s (collectively, “Plaintiffs”) Amended Class Action

 Complaint (“Amended Complaint”) (ECF No. 51); (2) Plaintiffs’ Motion to Strike exhibits

 attached to Defendants’ Motion to Dismiss (ECF No. 52); and (3) Plaintiffs’ Motion to Strike

 exhibits attached to Defendants’ reply (ECF No. 63). Plaintiffs’ Amended Complaint alleges

 violations of Section 10(b) of the Exchange Act and Rule 10b-5 against Amarin, John F. Thero,

 Steven Ketchum, and Craig Granowitz (individuals collectively, the “Officer Defendants”) and a

 violation of Section 20(a) of the Exchange Act against John F. Thero, Steven Ketchum, Craig

 Granowitz, and Joseph S. Zakrzewski (collectively, the “Individual Defendants”). (See ECF No.

 43 ¶¶ 194–208.) Plaintiffs filed an opposition to Defendants’ Motion to Dismiss (ECF No. 53),

 and Defendants filed a reply to Plaintiffs’ opposition. (ECF No. 58.) Further, Defendants filed

 oppositions to Plaintiffs’ Motions to Strike (ECF Nos. 56, 64), and Plaintiffs filed replies to

 Defendants’ oppositions (ECF Nos. 57, 65). Pursuant to Federal Rule of Procedure 78(a), the Court

 heard Oral Argument on September 9, 2020. (ECF No. 81.) For the reasons set forth below and



                                                1
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 2 of 42 PageID: 1474




 for good cause shown, Plaintiffs’ Motions to Stay are DENIED and Defendants’ Motion to

 Dismiss is GRANTED without prejudice.

 I.     BACKGROUND

        A.      Factual Background 1

        Amarin is a pharmaceutical company that has, since 2008, focused exclusively on testing

 and marketing Vascepa, a drug intended to treat heart disease. (ECF No. 43 ¶ 1.) The company is

 traded on the NASDAQ Global Market under the ticker “AMRN.” (Id.) Amarin undertook three

 trials to demonstrate the drug’s efficacy. (Id. ¶ 2.) The first two trials—the MARINE and

 ANCHOR trials—were conducted to demonstrate how Vascepa could lower patients’ triglyceride

 levels. (Id.) The third and longest trial—the REDUCE-IT trial—was conducted to show Vascepa

 could reduce patients’ major adverse cardiac events. (Id.)

        The REDUCE-IT trial concluded in the summer of 2018 and while it appeared to show

 positive results, the trial featured two issues that may have impacted data: (1) the placebo used did

 not appear to be acting as an inert placebo and (2) the trial data could not explain how the drug

 was actually reducing negative cardiac events. (Id. ¶ 3.) Amarin decided to publish the REDUCE-

 IT trial’s apparently positive results while keeping both issues with the trial a secret. (Id. ¶ 5.) At

 a conference call following the trial, Defendants stated the trial’s results exceeded expectations

 and were “the single most, significant advance in preventive cardiovascular drug therapy since the

 advent of statin therapy” while also priding it was “an overall robust study result.” (Id. ¶ 5.) As a

 result of this announcement, Amarin’s share price rose 433% over the course of two days. (Id.)




 1
  For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the
 Amended Complaint as true and draws all inferences in the light most favorable to Plaintiffs. See
 Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).


                                                   2
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 3 of 42 PageID: 1475




 Following this price spike, “Amarin’s top officers seized on the opportunity to sell an

 unprecedented number of shares.” (Id. ¶ 6.) But when the issues with the REDUCE-IT trial were

 disclosed at an American Heart Association (“AHA”) conference on November 10, 2018, where

 top health experts noted the placebo “may have helped overstate Vascepa’s true effect,” share

 prices dropped 27% over the course of a few days. (Id. ¶ 7.) Plaintiffs and other Class members

 seek to recover the damages they suffered as a result of “Defendants’ fraudulent acts and

 omissions.” (Id. ¶ 8.)

         The Court has jurisdiction over this action pursuant to Section 27 of the Exchange Act, 15

 U.S.C. § 78aa and 28 U.S.C. § 1331. (Id. ¶ 9.) Lead Plaintiff Gaetano Cecchini, as Trustee of the

 Gaetano Cecchini Living Trust, purchased Amarin American Depository Shares (“ADS”) during

 the Class Period, and was damaged as a result. (Id. ¶ 13.) Defendant Amarin is a biotechnology

 company with its headquarters in Dublin, Ireland and its U.S. office at 1430 Route 206,

 Bedminster, New Jersey 07921. (Id. ¶ 14.)

         Plaintiffs allege the Individual Defendants, “as senior executive officers and directors of

 Amarin, were privy to confidential and proprietary information concerning Amarin, its operations,

 product, finances, financial condition, and present and future business prospects.” (Id. ¶ 20.)

 According to Plaintiffs, “[b]ecause of their possession of such information, the Officer Defendants

 knew or recklessly disregarded that the adverse facts contradicting their misrepresentation and

 relating to their omissions had not been disclosed to, and were being concealed from, the investing

 public.” 2 (Id.)



 2
   Plaintiffs spend several pages describing heart disease in general, Vascepa’s function, the
 MARNIE trial, the ANCHOR trial, and the REDUCE-IT trial (ECF No. 43 ¶¶ 25–46.) Plaintiffs
 detail other information in its Amended Complaint as well, including: FDA rejection of expanded
 approval of Vascepa based on the ANCHOR trial (id. ¶¶ 47–63); a previous securities class action
 based on Amarin shares (id. ¶¶ 64–68); and the conclusion of the REDUCE-IT trial (id. ¶¶ 69–71.)
                                                  3
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 4 of 42 PageID: 1476




         On September 24, 2018, “the Class Period began when Amarin announced the results of

 the REDUCE-IT trial.” (Id. ¶ 71.) Defendants reported the REDUCE-IT trial showed using

 Vascepa, when compared to a placebo, resulted in a 25% reduced risk of major adverse

 cardiovascular events. (Id.) They noted the trial showed “that pure EPA Vascepa at 4 grams/day

 can provide additional cardiovascular risk reduction benefit on top of LDL-C control with standard

 care statin therapy in studied patients.” (Id.) During a conference call that same day, Amarin

 officers further touted the “truly remarkable” results of the REDUCE-IT study, emphasizing the

 risk reduction the drug offered, which was “supported by robust demonstrations of efficacy across

 multiple secondary endpoints.” (Id. ¶ 72.) Defendants stated the results “represent[ed] a greater

 reduction than demonstration on top of statin therapy for any other drug” and “positions Vascepa

 to be first to market in addressing a large unmet medical need.” (Id.) During the conference,

 Defendants “indicated that they had reviewed the entire data set, but explained that they were

 withholding the remaining results for the forthcoming AHA Conference presentation.” (Id. ¶ 73.)

         Plaintiffs allege the statements made by Defendants were misleading when made in the

 context of the FDA’s prior concerns with the mineral oil placebo in the ANCHOR trial, the FDA’s

 rejection of the ANCHOR supplemental new drug application (“sNDA”), the FDA’s direction to

 Amarin to monitor the placebo arm in the REDUCE-IT trial, the allegations in the Sklar Action

 regarding the use of mineral oil as a placebo, Regulation 21 C.F.R. 201.302(G)(a) (2018), and

 recent failed cardiovascular studies of omega-3 products. (Id. ¶ 83.) Plaintiffs allege these

 statements were misleading because Defendants omitted several facts from these communications.

 (Id.)

         These omissions include not disclosing that the mineral oil used as a placebo “may have

 interfered with patients’ cholesterol-lowering statins” which impacted the relative risk reduction



                                                 4
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 5 of 42 PageID: 1477




 of Vascepa. (Id.) Plaintiffs allege omissions were made about the mineral oil that affected various

 aspects of the patient’s studied metrics—that is, the mineral oil raised various metrics across

 groups in the REDUCE-IT trial, making Vascepa seem more effective in comparison to the

 placebo arm of the study. (Id.) According to Plaintiffs, even though Defendants were aware of the

 issues with the REDUCE-IT trial, they “decided to conceal [that] information from the market to

 drive up Amarin’s share price and keep it inflated.” (Id. ¶ 84.)

        Plaintiffs allege “publicizing only the efficacy results that claimed a 25% reduction of

 major adverse cardiovascular events on top of statin therapy was false and misleading.” (Id. ¶ 139.)

 Relatedly, Plaintiffs assert as of September 24, 2018, when Defendants announced the REDUCE-

 IT trials’ results, they “had already analyzed the full REDUCE-IT trial data and thus knew that

 publicizing the results without important caveats would likely mislead investors.” (Id. ¶ 140.)

 Further, “Amarin and the Officer Defendants’ public statements confirm that the Company had

 the full data when Amarin announced the results on September 24, 2018.” (Id. ¶ 143.) Plaintiffs

 point to statements where Amarin’s CEO and CSO, who both had access to the full data set before

 it was released to the public, said they were not going to disclose additional details or “talk too

 much about the results of the REDUCE-IT study because” they were saving those further details

 for presentation at the AHA Conference. (Id. ¶¶ 144–48.) According to Plaintiffs, Defendants,

 knowing the full results of the REDUCE-IT trial, mislead investors by choosing not to “provide

 the necessary qualifications” before the full results were released at the AHA Conference. (Id. ¶

 151.) Even if Defendants had not reviewed the full dataset “about which they spoke during the

 Class Period, they were deliberately reckless in making statements about such data when they

 could have easily reviewed it in the database to which they had access.” (Id. ¶ 152.)




                                                  5
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 6 of 42 PageID: 1478




        Plaintiffs allege the fact that Defendants first chose to disclose the issues with the

 REDUCE-IT trial at the AHA Conference “confirms that Defendants were aware they were

 important.” (Id. ¶ 154.) Plaintiffs refer to articles from the New England Journal of Medicine and

 Forbes which summarize the concerns of various cardiologists once the full results of the

 REDUCE-IT trial became available. (Id. ¶¶ 157–60.) Plaintiffs also assert that Defendants’ use of

 mineral oil—an allegedly biologically active oil—as a placebo, was nothing new since the FDA,

 as early as 2013, had previously scrutinized Defendants for using the oil as a placebo. (Id. ¶¶ 161–

 65.) Lastly, Plaintiffs note Defendants filed a 10-Q where they represented the report did not

 contain any untrue statements of material fact, even though, according to Plaintiffs, “Thero’s

 possession of the full analyzed REDUCE-IT trial data set, and appreciation of the aberrations in

 the placebo arm of the data . . . suggests that Thero was either reckless in making his Sarbanes-

 Oxley certification” or had actual knowledge the filing contained untrue statements of material

 fact. (Id. ¶¶ 166–67.)

                B. Procedural Background

        On February 22, 2019, Plaintiffs filed a Complaint against Amarin, John F. Thero, and

 Steven Ketchum. (ECF No. 1.) On July 22, 2019, Plaintiffs filed an Amended Class Action

 Complaint (“Amended Complaint”). (ECF No. 43.) The Amended Complaint alleges violations of

 Section 10(b) of the Exchange Act and Rule 10b-5 against Defendants (Count One) and a violation

 of Section 20(a) of the Exchange Act against the Individual Defendants (Count Two). (See id. ¶¶

 194–208.)

        On October 4, 2019, Defendants filed a Motion to Dismiss Plaintiffs’ Amended Complaint.

 (ECF No. 51.) On November 26, 2019, Plaintiffs filed a Motion to Strike certain exhibits contained

 within Defendants’ Motion to Dismiss. (ECF No. 52.) On November 26, 2019, Plaintiffs filed an



                                                  6
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 7 of 42 PageID: 1479




 opposition to Defendants’ Motion to Dismiss. (ECF No. 53.) On December 23, 2019, Defendants

 filed an opposition to Plaintiffs’ Motion to Strike. (ECF No. 56.) On January 3, 2020, Plaintiffs

 replied. (ECF No. 57.) On January 10, 2020, Defendants filed a reply to Plaintiffs’ opposition.

 (ECF No. 58.) On January 23, 2020, Plaintiffs filed a Motion to Strike exhibits and related

 arguments in Defendants’ reply. (ECF No. 63.) On February 4, 2020, Defendants filed an

 opposition to Plaintiffs’ Motion to Strike. (ECF No. 64.) On February 11, 2020, Plaintiffs filed a

 reply. (ECF No. 65.)

 II.    LEGAL STANDARD

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

 district court is “required to accept as true all factual allegations in the complaint and draw all

 inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips v. Cty. of

 Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion

 to dismiss does not need detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 555 (2007) (citations omitted). However, the plaintiff’s “obligation to provide the ‘grounds’

 of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation

 of the elements of a cause of action.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A

 court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Papasan,

 478 U.S. at 286. Instead, assuming the factual allegations in the complaint are true, those “[f]actual

 allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the



                                                   7
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 8 of 42 PageID: 1480




 pleaded factual content allows the court to draw the reasonable inference that the defendant is

 liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more

 than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a probability

 requirement.” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

 required, but “more than an unadorned, the defendant-harmed-me accusation” must be pled; it

 must include “factual enhancements” and not just conclusory statements or a recitation of the

 elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged—but it has not

 ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

 However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

 Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286.

        While, as a general rule, the court may not consider anything beyond the four corners of

 the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

 court may consider certain narrowly defined types of material without converting the motion to

 dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

 Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral

 to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

 1410, 1426 (3d Cir. 1997 (quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1220 (1st Cir.



                                                  8
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 9 of 42 PageID: 1481




 1996)).

 III.      DECISION

           Before deciding the Motion to Dismiss, the Court must determine which exhibits are proper

 to consider at this stage.

                  A. Plaintiffs’ Motions to Strike

                          i. Plaintiffs’ First Motion to Strike

           Plaintiffs filed two motions to strike exhibits Defendants attached to their Motion to

 Dismiss and Reply pursuant to Fed. R. Civ. P. 12(f)(2). The first Motion to Strike asks the Court

 to strike twenty-two exhibits, Exhibits B through W, that Defendants submitted with their Motion

 to Dismiss and the portions of Defendants’ briefs that discuss them. (ECF No. 52-1 at 2–3.) The

 challenged exhibits are:

              •   Exhibit B: Excerpts from Amarin Form 10-Q for the period ending September 30,

                  2013 (filed Nov. 7, 2013);

              •   Exhibit C: Excerpts from Amarin’s Form 10-K for the period ending December 31,

                  2018 (filed Feb. 27, 2019);

              •   Exhibit D: Excerpts from FDA Briefing Document Endocrinologic and Metabolic

                  Drugs Advisory Committee Meeting (Oct. 16, 2013);

              •   Exhibit E: Excerpts of the transcript from the FDA’s Endocrinologic and Metabolic

                  Drugs Advisory Committee Hearing of Wednesday, October 16, 2013 (the

                  “AdCom”);

              •   Exhibit F: Stipulation and Order of Settlement, Amarin Pharma, Inc, et al. v. United

                  States Food & Drug Administration, et al., 15-cv-3588 (PAE), ECF No. 84

                  (S.D.N.Y. Mar. 8, 2016);


                                                   9
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 10 of 42 PageID: 1482




          •   Exhibit G: Transcript of Amarin Conference Call at American Heart Association

              Scientific Conference, November 10, 2018 (from Bloomberg);

          •   Exhibit H: Amarin press release titled “REDUCE-IT Cardiovascular Outcomes

              Study of Vascepa (icosapent ethyl) Capsules Met Primary Endpoint,” dated

              September 24, 2018;

          •   Exhibit I: Transcript of Vascepa REDUCE-IT Study Result Call (Sept. 24, 2018)

              (from Bloomberg);

          •   Exhibit J: Excerpts from Amarin Form 10-Q for the period ending September 30,

              2018 (filed Nov. 1, 2018);

          •   Exhibit K: Deepak L. Bhatt, M.D., M.P.H., et al., Cardiovascular Risk Reduction

              with Icosapent Ethyl for Hypertriglyceridemia, 380 N. Engl. J. Med. 11 (2018);

          •   Exhibit L: Amarin Corp., How does Vascepa Work? Potential Mechanism of Action

              for Vascepa, July 15, 2019;

          •   Exhibit M: Matthew Herper, Amarin’s Fish-Oil-Derived Drug Shows Great

              Promise—With Big Caveats, Forbes Healthcare (Nov. 10, 2018) (the “Forbes

              Article”);

          •   Exhibit N: Deepak L. Bhatt, M.D., M.P.H., et al., Cardiovascular Risk Reduction

              with Icosapent Ethyl for Hypertriglceridemia, 380 N. Engl. J. Med. 11 (Jan 3,

              2019);

          •   Exhibit O: Amarin press releases titled “Amarin Provides Preliminary 2018 Results

              and 2019 Outlook,” dated January 4, 2019 (referenced AC at 1); “New Updates for

              the American Diabetes Association’s 2019 Standards of Medical Care in Diabetes

              Incorporate Findings from the REDUCE-IT Cardiovascular Outcomes Study,”


                                             10
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 11 of 42 PageID: 1483




                dated March 28, 2019; and “New 2019 Updates to the European Society of

                Cardiology’s and European Atherosclerosis Society’s Guidelines for the

                Management of Dyslipidaemias Incorporate Findings from the REDUCE-IT

                Cardiovascular Outcomes Study,” dated September 3, 2019;

            •   Exhibit P: Deepak L. Bhatt, M.D., M.P.H., et al., Effects of Icosapent Ethyl on Total

                Ischemic Events, 73 J. Am. C. Cardiology 2791 (2019);

            •   Exhibit Q: John M. Mandrola, M.D., Pure Fish Oil Lowers CVS Risk Even If We

                Don’t Understand How, Medscape (Nov. 11, 2018);

            •   Exhibit R: Taylor Carmichael, How Fishy Is This Fish Oil Pill?, The Motley Fool

                (Oct. 2, 2019) (the “Motley Fool Article”);

            •   Exhibit S: DoctoRx, Amarin’s REDUCE-IT Trial: Something Fishy?, Seeking

                Alpha (“Seeking Alpha Article”);

            •   Exhibit T: Excerpts from Amarin’s Form 10-K for the period ending December 31,

                2015 (filed Feb. 25, 2016);

            •   Exhibit U: Form 4s filed by John F. Thero, Joseph T. Kennedy, Michael W. Kalb,

                Joseph S. Zakrzewski, David Stack, Kristine Peterson, Jan van Heek, Lars G.

                Ekman, and Patrick J. O’Sullivan;

            •   Exhibit V: Historical Stock chart of AMRN for period of September 15, 2018 to

                November 15, 2018; and

            •   Exhibit W: Excerpts from Amarin’s Schedule 14A Proxy Statement, dated April

                25, 2019

 (ECF No. 51-1 at 2–4.) Defendants also attached two additional exhibits to their reply in further

 support of their motion to dismiss:


                                                 11
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 12 of 42 PageID: 1484




             •   Exhibit X: FDA News Release: FDA approves use of drug to reduce risk of

                 cardiovascular events in certain adult patient groups, dated December 13, 2019; and

             •   Exhibit Y: Transcript of Amarin Q3 2018 Earnings Call (Nov. 1, 2018) (from

                 Bloomberg)

 (ECF No. 59 at 2.) In their reply, Defendants clarify “Amarin has no objection if this Court chooses

 to disregard Exhibits C-I, K-L, and N-S.” (ECF No. 58 at 15.) Therefore, the Court’s analysis of

 both motions will be limited to the Amended Complaint, Amarin’s public filings (Exs. B, J, T, and

 Y), the Forbes blog (Ex. M), documents showing stock sales (Exs. U, V, and W), and the FDA’s

 press release granting expanded approval (Ex. X).

         Plaintiffs contend the Court should not consider “evidence outside the amended complaint

 unless (1) the document is incorporated by reference, or (2) the adjudicative fact at issue is subject

 to judicial notice.” (Id. at 2 (citing Institutional Inv’rs Grp. V. Avaya, Inc., 564 F.3d 242, 260 n.31

 (3d Cir. 2009).) Plaintiffs argue “Defendants make no effort whatsoever to explain which Exhibits

 they allege are incorporated by reference and which of these Exhibits are properly subject to

 judicial notice to establish a specific adjudicative fact.” (Id.) Alternatively, Plaintiffs asks the Court

 to “convert the Defendants’ motion into a motion for summary judgment pursuant to Rule 12(d)

 and provide Plaintiffs with an opportunity to respond after conducting discovery.” (Id. at 3.)

         Defendants argue Plaintiffs’ first Motion to Strike is procedurally improper. (ECF No. 56

 at 3–4.) In response, Plaintiffs argue its Motion to Strike is procedurally proper “under Rule 12(d),

 FRE 201, and the Court’s inherent authority” but does not argue its Motion to Strike is proper

 under Rule 12(f). (ECF No. 57 at 15.)

         Federal Rule of Civil Procedure 12(f) provides: “[t]he court may strike from a pleading an

 insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.


                                                    12
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 13 of 42 PageID: 1485




 P. 12(f) (emphasis added). Plaintiffs move to strike exhibits attached to Defendants’ Motion to

 Dismiss. (See ECF No. 52.) The Federal Rules of Civil Procedure include a list of permitted

 “pleadings,” which does not include motions, briefs supporting motions, or attached exhibits, and

 addresses motions under a separate subsection. See Fed. R. Civ. P. 7. Plaintiffs’ motion to strike

 does not attack a pleading, rather it attacks exhibits attached to Defendants’ motion to dismiss,

 which is procedurally improper. See, e.g., Gresko v. Pemberton Township Board of Education,

 Civ. A. No. 19-00638, 2020 WL 6042317, at *3 (D.N.J. Oct. 13, 2020); Litgo New Jersey, Inc. v.

 Martin, Civ. A. No. 06-2891, 2012 WL 32200, at *11 (D.N.J. Jan. 5, 2012), aff’d sub nom. Litgo

 New Jersey Inc. v. Comm’r New Jersey Dep’t of Env’t Prot., 725 F.3d 369 (3d Cir. 2013)

 (“[M]otions to strike are generally directed at pleadings, see Fed. R. Civ. P. 12(f), not at motions,

 briefs, or other filings . . . .”); Faulman v. Sec. Mut. Fin. Life Ins. Co., 2006 WL 2482926, at *3

 (D.N.J. Aug. 28, 2006). Therefore, Plaintiffs’ first Motion to Strike is denied under Fed. R. Civ.

 P. 12(f).

         Next, the Court will address Plaintiffs’ argument that “the Court should convert

 Defendants’ motion into a motion for summary judgment pursuant to Rule 12(d).” (ECF No. 52-1

 at 3.) Plaintiffs argue Defendants’ incorporation by reference demand “should be rejected for a

 failure to explain how Plaintiffs’ claims are ‘based on’ each of the 22 Exhibits.” (ECF No. 52-1 at

 8 (citing Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)).) Plaintiffs argue “nine of

 Defendants’ Exhibits—F, L, N, O, P, Q, R, T, and U—were never cited in the [Amended

 Complaint].” (Id. at 9.)

         Defendants argue their motion “identifies every factual assertion for which a document is

 cited, the specific document, and in most instances the specific page number of the specific

 document, in which the respective fact is contained.” (ECF No. 56.) Defendants also argue



                                                  13
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 14 of 42 PageID: 1486




 Exhibits B, C, J, T, U, and W, SEC filings, are documents that the Court can consider in deciding

 the motion. (ECF No. 56 at 17–22.) The Court will only consider arguments for Exhibits B, J, T,

 U, and W.

        In their reply, Plaintiffs argue several of Defendants’ exhibits should be stricken because

 they were improperly submitted. (ECF No. 57 at 5–14.) These include Exhibit C (Amarin’s 2018

 Form 10-k); Exhibits D and E (the FDA Documents); Exhibit F (the Amarin/FDA Dispute);

 Exhibits G and I (Conference Call Transcripts); Exhibits B, H, J, and T (Amarin SEC filings and

 Press Release); Exhibits K and N (the NEJM Article); Exhibits L, M, N, O, P, Q, R and S (Amarin

 Publications and Articles Stating Reactions to REDUCE-IT Results); Exhibits U and W (Forms 4

 and Schedule 14A); and Exhibit V (the Stock Price Chart). (See id.) The Court will only consider

 Plaintiffs’ arguments regarding Exhibits B, J, T, M, U, V, and W for the first Motion to Strike.

        When considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), district courts

 “generally consider only the allegations contained in the complaint, exhibits attached to the

 complaint and matters of public record.” Schmidt, 770 F.3d at 249 (citing Pension Benefit Guar.

 Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)). An exception to this

 general rule is “that a document integral to or explicitly relied upon in the complaint may be

 considered without converting the motion to dismiss into one for summary judgment.” Id. (internal

 quotation marks omitted) (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d at 1426).

 “[W]hat is critical is whether the claims in the complaint are ‘based’ on an extrinsic document and

 not merely whether the extrinsic document was explicitly cited.” In re Burlington Coat Factory

 Sec. Litig., 114 F.3d at 1426 (3d Cir. 1997) (citing Shaw, 82 F.3d at 1220).

        It is also “axiomatic that the complaint may not be amended by the briefs in opposition to

 a motion to dismiss.” Olson v. Ako, 724 F. App’x 160, 166 (3d Cir. 2018) (citation omitted); Bolden



                                                 14
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 15 of 42 PageID: 1487




 v. Nat’l Fin. Servs. LLC, Civ. A. No. 04-5527, 2005 WL 8175134, at *6 (D.N.J. May 23, 2005)

 (noting that a plaintiff “cannot rely on new facts not alleged in their Complaint to defeat a motion

 to dismiss”). However, Federal Rule of Evidence 201(b) allows a court “to take judicial notice of

 facts that are not subject to reasonable dispute in that they are either: (1) generally known within

 the territorial jurisdiction of the trial court; or (2) capable of accurate and ready determination by

 resort to sources whose accuracy cannot reasonably be questioned.” In re Synchronoss Sec. Litig.,

 705 F. Supp. 2d 367, 390 (D.N.J. 2010) (quoting In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1331

 (3d Cir. 2002)) (alterations omitted). “Conversely, judicial notice is improper if a legitimate

 question exists as to the underlying source of the information.” Id.

        Taking notice of matters of public record does not convert a motion to dismiss into a motion

 for summary judgment so long as the facts are noticed in accordance with the Federal Rules of

 Evidence. Intri-Plex Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007).

 However, it “is improper for a court to take judicial notice of the veracity and validity of a public

 document’s contents when the parties dispute the meaning and truth of the contents.” See, e.g., Lee

 v. City of L.A., 250 F.3d 668, 690 (9th Cir. 2001) (reversing a district court’s grant of a motion to

 dismiss where the court not only took judicial notice of undisputed matters of public record but

 also took judicial notice of “disputed facts stated in public records” and relied on the validity of

 those facts in deciding the motion to dismiss).

                                1. Amarin’s Public Filings (Exs. B, J, and T)

        Plaintiffs assert the reasons for introducing Exhibits B, J, and T—to show Defendants had

 disclosed the fact that (1) the placebo might not be inert and (2) the mechanism of action for EPA

 had not been identified—is irrelevant “because the [Amended Complaint] alleges that Defendants

 failed to disclose the specific Adverse REDUCE-IT Data, generated in 2018, which data itself



                                                   15
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 16 of 42 PageID: 1488




 called into question the relative risk reduction seen in the REDUCE-IT trial.” (ECF No. 57 at 9.)

 Plaintiffs also argue “Exs. B and T were not [incorporated by reference] because Ex. T was never

 cited in the [Amended Complaint], Ex. B simply provided background facts, and neither formed

 the basis of the claims.” (Id.)

         Defendants argue the Court may take judicial notice of Exhibit B, which provides excerpts

 from Amarin’s Form 10-Q for the quarter ending September 30, 2018 (filed with the SEC on

 November 7, 2013), because “the portion of Exhibit B that is quoted in the MTD Brief is also

 quoted in the Complaint.” (ECF No. 56 at 17 (citing Am. Compl. ¶ 62).) Further, Defendants argue

 Exhibit B, as an SEC filing, is the kind of document that courts routinely judicially notice. (Id. at

 18.) Defendants similarly assert “the Complaint plainly relies on Exhibit J, Exhibit J is integral to

 the Complaint, and Exhibit J is subject to judicial notice.” (Id. at 19.) Defendants also make similar

 arguments for the judicial notice of Exhibit T. (Id. at 20.)

         The Third Circuit permits a district court to judicially notice SEC filings and public

 disclosures. In re NAHC, Inc. Sec. Litig., 306 F.3d at 1331 (affirming district court’s decision to

 judicially notice documents “comprising Company SEC filings and press releases” relied upon in

 the Complaint, “documents filed with the SEC, but not relied upon in the Complaint,” and “stock

 price data compiled by the Dow Jones news service”); Ieradi v. Mylan Lab’ys, Inc., 230 F.3d 594,

 600 n.3 (3d Cir. 2000) (taking judicial notice of “the opening and closing stock prices on the New

 York Stock Exchange for Mylan . . . reported by Quotron Chart Service”); In re Intelligroup Sec.

 Litig., 527 F. Supp. 2d 262, 273 (D.N.J. 2007) (taking judicial notice of an SEC Investigation

 Notice “duly filed with by Intelligroup with the SEC” among several other documents); Howard

 v. Arconic Inc., 395 F. Supp. 3d 516, 530 n.1 (W.D. Pa. 2019) (noting SEC filings “are documents

 of which the Court may take judicial notice”). However, when judicially noticing documents filed



                                                  16
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 17 of 42 PageID: 1489




 with the SEC, the documents cannot be offered “to prove the truth of their contents but only to

 determine what the documents stated.” Oran v. Stafford, 226 F.3d 275, 289 (3d Cir. 2000) (quoting

 Kramer v. Timer Warner, Inc., 937 F.2d 767, 774 (2d Cir. 1991)).

        Exhibits B and J, which are composed of excerpts from Amarin’s Form 10-Q, are subject

 to judicial notice. Form 10-Qs are an SEC filing routinely subject to judicial notice in this Circuit.

 In re NAHC, Inc. Sec. Litig., 306 F.3d at 1331; In re PTC Therapeutics, Inc. Sec. Litig., Civ. A.

 No. 161124, 2017 WL 3705801, at *3 n.5 (D.N.J. Aug. 28, 2017) (noting PTC’s 10-Q’s “are

 clearly subject to judicial notice”). Further, Defendants offer Exhibits B and J only to show “what

 the document[] stated”—that they disclosed the potential risk that mineral oil may impact the

 REDUCE-IT trials results—not to “prove the truth” of the Form 10-Q’s contents. See Oran, 226

 F.3d at 289. For similar reasons, the Court will also consider Exhibit T, which includes excerpts

 from Amarin’s Form 10-K. Like Exhibits B and J, Exhibit T is a kind of SEC filing commonly

 subject to judicial notice. In re Johnson & Johnson Derivative Litig., 865 F. Supp. 2d 545, 550

 (D.N.J. 2011) (district court taking judicial notice of Form 10-k filing under Federal Rule of

 Evidence 201 because “the court may take judicial notice of facts gathered from ‘sources whose

 accuracy cannot reasonably be questioned,’” which has been interpreted by the Third Circuit “to

 permit judicial notice of properly authenticated documents filed with the SEC”) (internal citations

 omitted). Plaintiffs’ argument that Exhibits B and T are not cited in the Amended Complaint does

 not impact the Court’s finding here, since a court may judicially notice facts not relied upon in the

 complaint. See NAHC, Inc. Sec. Litig., 306 F.3d at 1331. Accordingly, the Court will judicially

 notice the facts contained within Exhibits B, J, and T.




                                                  17
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 18 of 42 PageID: 1490




                                 2. The Forbes Blog (Ex. M)

         Plaintiffs argue Exhibit M, among other documents the Court is not considering, was

 introduced by Defendants “to present allegedly positive opinions . . . which were contrary to the

 negative viewpoints in the [Amended Complaint].” (ECF No. 57 at 11.) Plaintiffs also argue

 Exhibit M is being offered for a hearsay purpose. (Id.) Lastly, Plaintiffs argue Exhibit M was “cited

 in the [Amended Complaint] to explain the significance of and the market’s reaction to the Adverse

 REDUCE-IT Data . . . however, [this] document did not contain Defendants’ misleading

 statements, and thus Plaintiffs’ claims are not based on them.” (Id. at 11–12.) Even if Exhibit M

 was incorporated, Plaintiffs contend, “it would be improper for the Court to consider them for the

 truth of the matters asserted.” (Id. at 12.)

         Defendants argue Exhibit M was cited extensively by Plaintiffs in the Amended Complaint

 and forms “the entire basis for Plaintiffs’ claim.” (ECF No. 56 at 28.) Defendants assert they “may

 therefore cite to the Forbes article in their Motion to Dismiss to contradict Plaintiffs’

 characterization of the article” and demonstrate the article concludes Vascepa reduces risk of

 death, shows doctors interviewed in the article were impressed with the REDUCE-IT trial’s results,

 and discloses “that one doctor who was critical of the REDUCE-IT results was conducting a study

 of a competing drug.” (Id.)

         Plaintiffs refer to Exhibit M throughout their Amended Complaint. (See ECF No. 43 ¶¶

 94–102, 158–60.) The Amended Complaint quotes entire paragraphs of the article to highlight how

 cardiologists surveyed felt the results of the REDUCE-IT trial could have been exaggerated by

 using mineral oil as a placebo. (Id. ¶¶ 95–96.) The Amended Complaint also quotes the

 cardiologists surveyed in the article at length. (Id. ¶¶ 97–101.) While the Amended Complaint cites



                                                  18
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 19 of 42 PageID: 1491




 to Exhibit M extensively to describe the market’s reaction to the REDUCE-IT trial’s full results

 (id. ¶¶ 94–102, 104), it also relies on the article to allege Defendants knew publicizing limited

 results of the REDUCE-IT study would provide misleading information to its investors as part of

 its allegations for scienter. (Id. ¶¶ 158–60.) Therefore, Exhibit M was explicitly relied upon in the

 Amended Complaint and served as the basis of Plaintiffs’ claims. See In re Burlington Coat

 Factory Sec. Litig., 114 F.3d at 1426. Further, the Court would not be considering the document

 for the truth of the matters in the Forbes article, but rather to “determine what the documents

 stated”—that is, to show the article stated, among other things, that Vascepa reduced the risk of

 dying despite the caveats presented by the mineral oil placebo. Roth v. Jennings, 489 F.3d 499,

 509 (2d Cir. 2007) (citing Kramer, F.2d at 774). Accordingly, the Court finds Exhibit M was

 incorporated by reference in the Amended Complaint and will be considered in deciding the

 Motion to Dismiss.

                                 3. Documents Showing Stock Sales (Exs. U, V, and W)

         Plaintiffs argue “the Court may not take judicial notice of the truth of the statements in

 [Exhibits U and W] i.e., that the Forms 4 accurately reflect all trades made by Defendants or that

 the proxy statement accurately reflects the executives’ total compensation” because “the only fact

 Easily Verifiable from these forms is what Defendants reported to the SEC.” (ECF No. 57 at 12.)

 In addition, Plaintiffs argue Exhibit U was neither cited nor referenced in the Amended Complaint,

 and Exhibit W, while cited in the Amended Complaint, was not integral to the complaint. (Id. at

 13.) Lastly, Plaintiffs argue the Court may not take judicial notice of Exhibit V “because there is

 nothing that indicates its source, so it is not Easily Verifiable.” (Id.)

         Defendants argue Exhibit U should not be stricken because “Courts in the Third Circuit

 routinely consider Form 4s in order to both test the accuracy of a plaintiff’s stock sales allegations



                                                    19
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 20 of 42 PageID: 1492




 and to determine whether the alleged sales were made pursuant to a 10b5-1 plan.” (ECF No. 56 at

 20–21.) Defendants assert the Court can consider Exhibit W because “the Complaint cites and

 explicitly relies on Exhibit W in its allegations concerning Amarin’s bonus compensation program

 and the claim that Defendants would supposedly receive higher bonuses based upon the results of

 REDUCE-IT.” (Id. at 21.) Defendants also argue the Motion to Dismiss cites Exhibit W only to

 show “the bonuses in question were immaterial to Defendants in light of their overall

 compensation and therefore could not have provided a motive for fraud.” (Id. at 22.) Lastly,

 Defendants contend Exhibit V, which is a historical stock chart from Yahoo Finance cited to show

 Defendants “did not sell near the Class Period highs of Amarin’s stock price,” because the

 information “is a matter of public record and courts routinely take judicial notice of such

 information.” (Id. at 24.)

        Exhibit U contains SEC Form 4s showing Defendants’ stock sales. In the Amended

 Complaint, Plaintiffs detail several instances of suspicious insider trading (ECF No. 43 ¶¶ 108–

 121) to allege Defendants had “the opportunity and financial motive to artificially inflate the price

 of Amarin shares, supporting the compelling inference of scienter” (id. ¶ 107). While Plaintiffs do

 not explicitly cite or rely upon the SEC Form 4s in the Amended Complaint, courts in the Third

 Circuit consider Form 4s to assess insider trading allegations on motions to dismiss. In re Hertz

 Glob. Holdings, Inc. Sec. Litig., Civ. A. No. 13-7050, 2017 WL 1536223, at *22 n.10 (D.N.J. Apr.

 27, 2017), aff’d sub nom. In re Hertz Glob. Holdings Inc, 905 F.3d 106 (3d Cir. 2018) (considering

 Form 4s in deciding motion to dismiss and noting “it can take judicial notice of the public filings

 showing that the challenged sales by the defendants were made pursuant to 10b5-1 plans”)

 (citations omitted); Wilson v. Bernstock, 195 F. Supp. 2d 619, 623 (D.N.J. 2002); In re Merck Co.,

 Inc., Sec., Derivative & “Erisa” Litig., Civ. A. No. 05-1151, 2006 WL 8460903, at *4 (D.N.J. Jan.



                                                  20
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 21 of 42 PageID: 1493




 20, 2006) (“It is . . . without dispute that SEC Forms 4 and 5 are in fact SEC filings contemplated

 by Oran”); In re Astea Int’l Inc. Sec. Litig., Civ. A. No. 06-1467, 2007 WL 2306586, at *14 (E.D.

 Pa. Aug. 9, 2007) (taking judicial notice of Form 4 as a “document[] filed with the SEC”). Plaintiffs

 do not provide contrary authority from this Circuit. (ECF No. 57 at 12.) Accordingly, the Court

 will take judicial notice of Exhibit U.

        Exhibit W is Amarin’s Schedule 14A Proxy Statement, dated April 25, 2019. Plaintiffs

 extensively cite this exhibit as part of their scienter allegations (see ECF No. 43 ¶¶ 110, 123–27)

 and courts in this Circuit take judicial notice of information in proxy statements filed with the SEC.

 In re NAHC, Inc. Sec. Litig., 306 F.3d at 1331 (finding no reversible error when district court took

 judicial notice of proxy statement); Laborers’ Loc. #231 Pension Fund v. Cowan, 300 F. Supp. 3d

 597, 607 (D. Del. 2018) (“[W]e may take judicial notice of the . . . proxy statement filed publicly

 with the Securities and Exchange Commission.”); In re Astea Int’l Inc. Sec. Litig., 2007 WL

 2306586, at *14 n.17 (taking judicial notice of the proxy statement because it was a public SEC

 filing). Accordingly, the Court will take judicial notice of Exhibit W.

        The Court will take judicial notice of Exhibit V because courts in this District have found

 price charts, specifically those compiled by Yahoo Finance, sufficiently reliable. In re Intelligroup

 Sec. Litig., 527 F. Supp. 2d at 273 (“in as much as the [] stock price chart compiled by Yahoo!

 Finance appears to provide this Court with stock price data compiled by a reliable financial news

 service, this Court takes judicial notice”).

        Accordingly, because all of the exhibits are either subject to judicial notice or incorporated

 by reference in the Amended Complaint, Plaintiffs’ first Motion to Strike is DENIED.




                                                  21
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 22 of 42 PageID: 1494




                         ii. Plaintiffs’ Second Motion to Strike

         Plaintiffs’ Second Motion to Strike asks the Court to strike two new exhibits (X and Y)

 introduced by Defendants in their reply and four exhibits (B, J, M, and T) that Defendants

 previously submitted along with its Motion to Dismiss. (ECF No. 63-1 at 1.) Plaintiffs argue “the

 exhibits and all of Defendants’ arguments derived therefrom in Defendants’ MTD Reply should

 be stricken.” (Id. at 2.) Alternatively, Plaintiffs ask the Court to “convert Defendants’ motion to

 dismiss into one for summary judgment pursuant to Rule 12(d) and provide Plaintiffs with an

 opportunity to respond after conducting discovery.” (Id.) Defendants argue the Second Motion to

 Strike should be dismissed because it is both substantively and procedurally improper. (ECF No.

 64.) Because the Court denied the Motion to Strike Exhibits B, J, M, and T above, the Court will

 only decide whether Exhibits X and Y should be stricken.

                                 1. Exhibit X: ECF No. 59-1

         Plaintiffs first note that Exhibit X is not one document, but three different documents

 grouped together by Defendants. (ECF No. 63-1 at 5.) Plaintiffs also state Defendants submit

 Exhibit X “to establish the hearsay ‘fact’ that the FDA granted expanded approval to Vascepa on

 December 13, 2019” even though the document “was published 13 months after the Class Period

 ended.” (Id. at 6.) According to Plaintiffs, “it is therefore irrelevant to Plaintiffs’ underlying claims

 because it could not have been known by Defendants during the relevant time period and has no

 bearing on whether Defendants’ statements and omissions were misleading at that time.” (Id.)

 Further, Plaintiffs assert Exhibit X was “never cited in the [Amended Complaint] and thus does

 not form the basis of the claims.” (Id. at 8.) Defendants argue Exhibit X is indisputably authentic,

 integral to the Amended Complaint, relevant, and not unduly prejudicial. (ECF No. 64 at 4–8.)




                                                    22
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 23 of 42 PageID: 1495




        Both parties cite to PTC Therapeutics, Inc. Sec. Litig. (ECF No. 63-1 at 6–7; ECF No. 64

 at 6–7.) In that case, the court decided to deny judicial notice of “SEC filings of [PTC’s]

 competitors . . . and their own 8-K and 10-Q, filed after the close of the class period.” In re PTC

 Therapeutics, Inc. Sec. Litig., 2017 WL 3705801, at *3 n.5. The relevant class period was

 November 6, 2014 to February 23, 2016. Id. at *7. PTC sought judicial notice of SEC filings from

 November 2016 and January 2017, after the class period had closed. Id. at *3 n.5. The court denied

 judicial notice of those documents because they were not relied upon in the amended complaint,

 were “offered to substantiate two relatively inconsequential contentions,” and had low relevance

 to determining the issue for which the filings were offered—“what was known to PTC at the time

 it made the alleged misstatements.” Id. Therefore, the fact that Exhibit X was created after the

 class period closed does not appear to render the document irrelevant on its own.

        However, Exhibit X is not just an SEC filing, it is a collection of three separate documents

 entered as one exhibit. The three documents include: (1) an FDA press release (ECF No. 59-1 at

 2–3); an FDA description of its “Priority Review” proceeding (id. at 4); and the FDA-approved

 label for Vascepa from Amarin’s website (id. at 5–18). Plaintiffs only dispute the authenticity of

 15 of the 18 pages of the exhibit because they are “sourced from Amarin’s own Vascepa website,

 which is clearly not a public governmental record.” (ECF No. 65 at 6.) Plaintiffs concede that the

 other pages of Exhibit X are “two authentic FDA documents.” (Id. at 7.) While Amarin’s website

 is not a public government record, the FDA approved the label posted from Amarin’s website and

 the “statements contained [within] . . . the label ‘can be accurately and readily determined from

 sources whose accuracy cannot reasonably be questioned.’” Chapman v. Abbott Labs., 930 F.

 Supp. 2d 1321, 1323 (M.D. Fla. 2013) (quoting Fed. R. Evid. 201(b)(2)). Courts in this Circuit

 have previously permitted judicial notice of such drug labels. Salvio v. Amgen, Inc., 810 F. Supp.



                                                 23
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 24 of 42 PageID: 1496




 2d 745, 750–51 (W.D. Pa. 2011) (taking judicial notice of a drug’s package warning label in

 granting a motion to dismiss); Bell v. Boehringer Ingelheim Pharm., Inc., Civ. A. No. 17-1153,

 2018 WL 2447788, at *3 (W.D. Pa. May 31, 2018) (court taking judicial notice of contents of drug

 label). Therefore, the facts in the FDA-approved drug label “are not subject to reasonable dispute

 because” those facts “can be accurately and readily determined from sources whose accuracy

 cannot reasonably be questioned,” like the FDA. Fed. R. Evid. 201(b)(2). Accordingly, the Court

 will take judicial notice of Exhibit X.

                                2. Exhibit Y: Bloomberg Transcript of Conference Call, ECF
                                   No. 59-2

        Plaintiffs argue Exhibit Y is not judicially noticeable because it is being offered for an

 inadmissible hearsay purpose. (ECF No. 63-1 at 9.) Plaintiffs also assert “the transcript’s contents

 are not Generally Known, and the only Readily Verifiable fact from the transcript is what

 Bloomberg transcribes as having been stated during the call which fact itself is not relevant.” (Id.

 at 9–10.) Lastly, Plaintiffs contend the transcript is not incorporated by reference “because the

 relevant claims are based on Defendants’ oral statements—not the written statements made by

 Bloomberg LLP in its transcript.” (Id. at 10.)

        Defendants argue judicial notice of Exhibit Y is proper because the transcript was cited in

 the Amended Complaint and because Plaintiffs do not provide any Third Circuit precedent

 declining to grant judicial notice of a conference call quoted in the pleadings. (ECF No. 64 at 8–

 10.)

        The Amended Complaint quotes large portions of Exhibit Y in its Amended Complaint.

 (ECF No. 43 ¶¶ 82, 148.) Its citation at Paragraph 82 takes up nearly a page and half of the

 Amended Complaint. (Id. ¶ 82.) Like Exhibit M, analyzed above, Exhibit Y is “explicitly relied




                                                  24
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 25 of 42 PageID: 1497




 upon in the complaint” and will be considered by the Court on the motion to dismiss. Burlington

 Coat Factory, 114 F.3d at 1426.

        Plaintiffs cite In re OSI Pharms., Inc. Sec. Litig., for the argument that the transcript is not

 relevant. (ECF No. 63-1 at 9–10.) In that case, the Eastern District of New York declined to take

 judicial notice of a conference call transcript because “[a]side from the fact that the document was

 not referenced in the Complaint,” the transcript was “not a matter of public record like an SEC

 filing” and was not “otherwise ‘capable of accurate and ready determination from sources whose

 accuracy cannot reasonably be questioned.’” In re OSI Pharm., Inc. Sec. Litig., Civ. A. No. 04-

 5505, 2007 WL 9672541, at *5 (E.D.N.Y. Mar. 31, 2007) (citing Fed. R. Evid. 201(b)(2)). This

 suggests conference call transcripts, especially if quoted in the Complaint, can still be incorporated

 by reference even if they are not proper subjects for judicial notice.

        Lastly, the Court would not be considering the transcripts for their truth. The transcript

 would only be considered to determine what statements were made during the conference call.

 Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (citing Kramer, F.2d at 774).

        Accordingly, because Exhibits X and Y can both be considered for the purposes of deciding

 the Motion to Dismiss, Plaintiffs’ Second Motion to Strike is DENIED.

                B. Defendants’ Motion to Dismiss

        To state a claim for securities fraud pursuant to Section 10(b) of the Exchange Act,

 “plaintiffs must allege (1) a material misrepresentation or omission, (2) scienter, (3) a connection

 between the misrepresentation or omission and the purchase or sale of a security, (4) reliance upon

 the misrepresentation or omission, (5) economic loss, and (6) loss causation.” City of Edinburgh

 Council v. Pfizer, Inc., 754 F.3d 159, 167 (3d Cir. 2014) (citations omitted). A “securities fraud

 claim is subject to the heightened pleading requirements” of Federal Rule of Civil Procedure 9(b).



                                                  25
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 26 of 42 PageID: 1498




 GSC Partners CDO Fund v. Washington, 368 F.3d 228, 236 (3d Cir. 2004). The Private Securities

 Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u, “imposes another layer of factual

 particularity to allegations of securities fraud.” Id. at 236–37 (quoting In re Rockefeller, 311 F.3d

 at 217). Pursuant to the PSLRA, a complaint shall specify “each statement alleged to have been

 misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

 the statement or omission is made on information and belief, the complaint shall state with

 particularity all facts on which that belief is formed.” Id. at 237 (quoting 15 U.S.C. § 78u4(b)(1)).

        Defendants raise four main arguments in support of their Motion to Dismiss: (1) Plaintiffs

 failed to plead a misstatement or omission; (2) Plaintiffs failed to plead scienter; (3) Plaintiffs

 failed to pled loss causation, and (4) Plaintiffs’ Section 20(A) claim should be dismissed. Because

 the Court finds Plaintiffs failed to plead a misstatement or omission or scienter, the Court will not

 address whether Plaintiffs adequately pled loss causation.

                        i. Misstatement or Omission

        Defendants contend Plaintiffs fail to allege either alleged omission—that patients in the

 placebo group experienced an increase in lipid markers and REDUCE-IT did not reveal the

 mechanism by which Vascepa worked—rendered Amarin’s affirmative statements about its top-

 line results false. (ECF No. 51-25 at 15–16.)

                            1. First Alleged Misstatement/Omission: Failure to Disclose
                               Increase in Lipidmarkers

        This first alleged misstatement contains two sub-arguments: (1) Defendants failed to

 disclose the risk that the treatment effect of Vascepa might be overstated and (2) Defendants’

 dissemination of top-line results failed to disclose the Adverse REDUCE-IT data.

        Defendants argue “Plaintiffs do not and cannot identify any misleading Class Period

 statements regarding LDL-C or the other biomarkers.” (Id. at 16.) Relatedly, Defendants note its

                                                  26
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 27 of 42 PageID: 1499




 positive statements about study results “did not foreclose the possibility that LDL and other lipid

 markers may have increased and because Amarin had a reasonable basis . . . to believe in its study

 results.” (Id. at 18.) Defendants also insist it repeatedly warned that the mineral oil placebo might

 not be biologically inert, which forecloses Plaintiffs’ claim that Defendants concealed the fact that

 the placebo was not inert. (Id. at 20.)

        Plaintiffs contend Defendants’ risk factor statements were misleading “because they failed

 to disclose the then-existing material facts that increased the likelihood that the risk would

 transpire, i.e., the Adverse REDUCE-IT Data increased the risk that the purported treatment effect

 was overstated.” (Id. at 25.) Specifically, Plaintiffs note that, while Defendants “warned generally

 that mineral oil might not be inert and that issues arose in the ANCHOR Trial,” they did not

 “disclose the new Adverse REDUCE-IT Data and the unique risks the data posed.” (Id. at 26.)

        “[F]or an omission or misstatement to be actionable under Section 10(b) it is not enough

 that plaintiff identify the omission or misstatement. The omission or misstatement must also be

 material, i.e., something that would alter the total mix of relevant information for a reasonable

 investor making an investment decision.” In re Burlington Coat Factory Sec. Litig., 114 F.3d at

 1425–26 (citing In re Westinghouse Sec. Litig., 90 F.3d 696, 714 (3d Cir. 1996)); see also City of

 Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp, 908 F.3d 872, 882 (3d Cir. 2018) (“Under

 Rule 10b–5, the misleading nature of a statement is evaluated ‘in the light of the circumstances

 under which’ it is made.” (citing 17 C.F.R. § 240.10b-5(b))). “[T]he PSLRA’s particularized

 pleading standard requires that ‘the complaint shall specify each statement alleged to have been

 misleading, [and] the reason or reasons why the statement is misleading.’” In re Allergan Generic

 Drug Pricing Sec. Litig., Civ. A. No. 169449, 2019 WL 3562134, at *7 (D.N.J. Aug. 6, 2019)

 (citing 15 U.S.C. § 78u-4(b)(1)); SLF Holdings, LLC v. Uniti Fiber Holdings, Inc., Civ. A. No.



                                                  27
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 28 of 42 PageID: 1500




 19-1813, 2020 WL 6484310, at *5 (D. Del. Nov. 4, 2020) (“To state a claim [under Rule 10b-5],

 a plaintiff must identify affirmative statements that were plausibly rendered misleading by the

 alleged omissions” (citing City of Edinburg Council v. Pfizer, Inc., 745 F.3d 159, 174 (3d Cir.

 2014)).

           While “omissions can give rise to liability, Section 10(b) and Rule 10b–5 ‘do not create an

 affirmative duty to disclose any and all material information.’” In re Cognizant Tech. Sols. Corp.

 Sec. Litig., Civ. A. No. 216-06509, 2018 WL 3772675, at *15 (D.N.J. Aug. 8, 2018) (citing

 Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44 (2011)). That is, disclosure is only

 necessary to prevent misleading statements. See id.; see also Williams v. Globus Med., Inc., 869

 F.3d 235, 241 (3d Cir. 2017) (noting that Section 10(b) and Rule 10b-5 require disclosure “only

 when necessary ‘to make . . . statements made, in light of the circumstances under which they were

 made, not misleading.’” (quoting Matrixx, 563 U.S. at 44)).

           Here, Plaintiffs argue they allege Defendants “concealed information undermining its

 opinions about Vascepa’s efficacy and likely market adoption.” (ECF No. 53 at 18.) Plaintiffs’

 Amended Complaint recounts the press release following the REDUCE-IT study, where “Amarin,

 Thero, and Granowitz touted the outcome of the trial.” (ECF No. 43 ¶ 71.) Plaintiffs highlight the

 study’s general results, which indicated that Vascepa operated much better than a placebo in

 reducing major adverse cardiovascular events. (See id.) Further, Plaintiffs emphasize statements

 made at the press release in response to the study’s results which are challenged by Plaintiffs as

 false or misleading. (See id.) These statements include Thero projecting “REDUCE-IT results

 could lead to a new paradigm in treatment” and noting “REDUCE-IT topline results stand alone

 as positive and confirm our hypothesis that pure EPA Vascepa . . . can provide additional

 cardiovascular risk reduction benefit on top of LDL-C control with standard of care statin therapy



                                                   28
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 29 of 42 PageID: 1501




 in studied patients.” (Id.) Plaintiffs also allege Defendants held a conference call where further

 statements were made regarding the study’s topline results, which “position[] Vascepa as the

 single, most significant advance in preventative cardiovascular drug therapy since the advent of

 statin therapy.” (Id. ¶ 72.) Another statement Plaintiffs repeatedly highlight in their Amended

 Complaint is “the topline results . . . are, indeed, very positive and representative of an overall

 robust study result.” (Id.) Plaintiffs highlight many other allegedly misleading statements by

 Defendants during this conference call, but many of them are reiterations of the statements the

 Court has noted above. (See id. ¶¶ 72, 74.) Plaintiffs also report the market’s reactions to the press

 release, which were unsurprisingly positive in light of the study’s success. (See id. ¶¶ 75–76.)

 Based on these statements, Plaintiffs allege “if the mineral oil had interfered with the statins in the

 placebo arm, the purported treatment effect, and thus the relative risk reduction, would have been

 far less significant than Amarin and the Officer Defendants initially reported, yet Amarin and the

 Officer Defendants failed to disclose this risk.” (See id. ¶ 83.)

        Courts in this Circuit have adjudicated issues dealing with statements by Defendants

 concerning their use of mineral oil as a placebo. In In re Amarin Corp. PLC., (hereinafter “Amarin

 I”) the Court considered, in part, allegations that Amarin suppressed concerns regarding the use of

 mineral oil as a placebo in the ANCHOR trial, one of Amarin’s earlier studies involving Vascepa.

 Civ. A. No. 13-6663, 2015 WL 3954190 (D.N.J. June 29, 2015). The court found the defendants’

 statements about the progress and probability of success not “materially false or misleading at the

 time they were made, for multiple reasons.” Id. at *8. These reasons included the plaintiff’s failure

 to plead “that any FDA concerns about the mineral oil placebo were so serious as to place the

 ANCHOR trial, and thus, FDA approval of the ANCHOR indication, in jeopardy,” failure to plead

 “that Defendants’ statements expressing optimism about the ANCHOR trial’s progress were



                                                   29
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 30 of 42 PageID: 1502




 materially false or misleading so as to require disclosure of those concerns” and failure to plead

 “when the FDA expressed its concerns to Amarin about the mineral oil placebo.” Id. Taken

 together, the court concluded the plaintiff’s allegations could not sustain a 10b-5 action, and the

 plaintiff’s complaint was dismissed without prejudice. Id.

        The plaintiff then filed an amended complaint alleging new facts, including “statements

 regarding the mineral oil placebo in the ANCHOR study.” In re Amarin Corp. PLC Sec. Litig.,

 Civ. A. No. 136663, 2016 WL 1644623, at *9 (D.N.J. Apr. 26, 2016), aff’d, 689 F. App’x 124 (3d

 Cir. 2017) (hereinafter “Amarin II”). The plaintiff provided two new allegations in its second

 amended complaint: (1) the FDA “likely” expressed concern to Amarin that mineral oil was not

 an inert placebo after the release of the ANCHOR study and prior to the REDUCE-IT study and

 (2) the FDA informed Amarin that its test results would have to be “robust” to justify consideration

 for FDA approval. Id. at *18. First, the court found the allegation that discussions “likely” took

 place between the two studies insufficient to satisfy Rule 9(b) and the PSLRA’s heightened

 pleading standard. Id. (internal citations omitted). Further, the court found the plaintiff’s

 allegations still failed to demonstrate the FDA’s concerns about the mineral oil placebo “were so

 serious as to place the ANCHOR study and, thus, FDA approval of the ANCHOR indication, in

 jeopardy.” Id. Lastly, the court noted plaintiff’s argument that the uncertainty provided by using

 mineral oil as a placebo placed the ANCHOR study in jeopardy was “tenuous at best, and . . .

 directly contradicted by the fact that the FDA approved the use of mineral oil as a placebo in” a

 previous Special Protocol Agreement in 2009. Id. The plaintiff then appealed the denial of its

 claims to the Third Circuit, which affirmed the district court’s decision. In re Amarin Corp. PLC

 Sec. Litig., 689 F. App’x 124, 133 (3d Cir. 2017).




                                                 30
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 31 of 42 PageID: 1503




        In Jaroslawicz v. M&T Bank Corp., the Third Circuit noted “‘to avoid exposure for

 omissions,’ a speaker ‘need only divulge an opinion’s basis, or else make clear the real

 tentativeness of its belief.’” 912 F.3d 96, 106 (3d Cir. 2018) (citing Omnicare, Inc. v. Laborers

 Dist. Council Constr. Indus. Pension Fund, 575 U.S. 175, 195 (2015)). While quoting Omnicare

 throughout its decision, the court also explicitly stated “[w]e have yet to decide whether Omnicare

 applies to claims brought under the Exchange Act” and “[w]e decline to do so again today because,

 even assuming Omnicare’s applicability, the shareholders failed to plausibly allege an actionably

 misleading opinion.” Id. at 113.

        Plaintiffs argue Jaroslawicz is distinguishable from this case, “because the plaintiffs there

 argued that defendants should have disclosed that the due diligence for an acquisition only lasted

 5 days, but that exact information, that diligence lasted 5 days, was disclosed in the proxy

 statement.” (ECF No. 53 at 27 n.23 (citing Jaroslawicz, 912 F.3d at 112).) Essentially, Plaintiffs

 argue this distinction because Defendants’ warnings “misleadingly failed to disclose the risks

 facing Amarin due to the Adverse REDUCE-IT Data.” (Id. at 20.)

        Exhibit B, which was attached to Defendants’ brief in support of their motion, refers to a

 discussion with the FDA regarding the safety and efficacy of data observed in the ANCHOR trial.

 This exhibit notes nominally statistically significant changes “in the placebo group, raising the

 possibility that the mineral oil placebo used in the ANCHOR trial (and in the REDUCE-IT trial)

 was not biologically inert and might be viewed as artificially exaggerating the clinical effect of

 Vascepa when measured against placebo in the ANCHOR trial.” (Exhibit B at 9.) Defendants also

 repeated this warning, that mineral oil may affect results, after it disclosed its top-line results.

 (Exhibit J. at 63.) Through these disclosures, Defendants warned of the exact risk Plaintiffs argue

 they failed to disclose—that the use of mineral oil as a placebo may exaggerate the effect of



                                                 31
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 32 of 42 PageID: 1504




 Vascepa in the REDUCE-IT trial. Like Jaroslawicz, Defendants disclosed the exact information

 Plaintiffs argue should have been disclosed. Therefore, Plaintiffs’ argument that Defendants failed

 to disclose this risk is unpersuasive.

        Plaintiffs also allege Defendants’ failure to disclose the increase in LDL-C and other

 biomarkers in the placebo group renders Defendants’ affirmative statement that the REDUCE-IT

 trial showed Vascepa demonstrated a 25% reduction in cardiovascular events compared to a

 placebo false or misleading because the increase in LDL-C levels “may have caused” certain levels

 in the placebo arm to increase by sizeable amounts, “thereby potentially raising the rate of major

 cardiovascular events in the control group.” (ECF No. 43 ¶ 139.) Defendants argue these

 allegations are similar to those dismissed by the Court in the previous Amarin litigation. (ECF No.

 51-25 at 18.) In Amarin II, the plaintiffs alleged Amarin misled investors by stating its study

 “achieved its primary and secondary endpoints” because the study was “anything but robust” due

 to “uncertainty caused by the use of mineral oil, and the adverse test results experienced by patients

 while on placebo.” 2016 WL 1644623, at *18 (citing plaintiff’s Second Amended Complaint ¶

 105.) The court dismissed these claims because it found the argument “tenuous at best” and was

 “directly contradicted by the fact that the FDA approved the use of mineral oil as a placebo in the

 2009 SPA.” Id. However, Plaintiffs correctly point out the omission theory of liability in the

 previous Amarin cases was based on information bearing on FDA approval—which is certainly

 different from its theory here that Defendants concealed information impacting Vascepa’s

 efficacy. Therefore, the Court will not dismiss on this basis alone.

        Further, Plaintiffs argue Defendants “put the Adverse REDUCE-IT Data and attendant

 risks into play” by referring to REDUCE-IT’s “overall results.” (ECF No. 53 at 19 (citing Matrixx,

 563 U.S. at 47).) Plaintiffs contend during an earnings call, “Thero directly referenced the Adverse



                                                  32
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 33 of 42 PageID: 1505




 REDUCE-IT data when he stated that [Defendants] are ‘looking forward to presenting the results

 in detail at the AHA’ and ‘we think that those details will be helpful to physicians.’” (Id. (citing

 ECF No. 43 ¶ 82.) Plaintiffs assert because “the biomarkers and mechanism of action were part of

 the overall study results and were discussed at the AHA presentation, they were put into play” by

 referencing the overall results. (Id. at 19.) From this, Plaintiffs argue when “speaking about the

 REDUCE-IT results, the defendants literally went beyond the topline results by referencing the

 ‘overall’ study results, and the impact the results would have on the drug market, patients, and

 FDA approval.” (Id. at 20.)

        Exhibit Y provides a transcript of the earnings call Plaintiffs quote. The transcript indicates

 during the call Defendants spoke about their top-line results and did not go further. On the call,

 Thero states “[f]ollowing our announcement of top-line results on September 24, we have

 repeatedly stated that we look forward to presentation of additional details at the AHA Scientific

 Sessions” and clarifies “[w]e will not be announcing further results of the REDUCE-IT study on

 this call today.” (ECF No. 59-2 at 2.) In addition, the quote from the call Plaintiffs cite came in

 response to a question from an analyst to Thero, who concluded his answer by stating “[s]o, we

 are looking forward to presenting the results in detail at the American Heart Association, and we

 think that those details will be helpful to physicians in the end.” (Id. at 11.) Even if Defendants did

 mention overall study results, there is no explicit reference or affirmative characterization of the

 lipid biomarkers such that they would be put “in play.” See Oran, 226 F.3d at 285. Merely

 announcing that results would be presented in the future does not put those results in play either.

 See, e.g., Biondolillo v. Roche Holding Ag, Civ. A. No. 17-4056, 2018 WL 4562464, at *2, *6

 (D.N.J. Sept. 24, 2018). Additionally, dissemination of top-line results does not trigger a duty to

 disclose the full results of a study. In re Adolor Corp. Sec. Litig., 616 F. Supp. 2d 551, 569 (E.D.



                                                   33
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 34 of 42 PageID: 1506




 Pa. 2009) (dismissing Rule 10b-5 claim when “Defendants consistently stated that they would only

 discuss the top-line results” and warned investors about drawing conclusions about a drug’s

 success); In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 879 n.7 (9th Cir. 2012) (noting

 “Plaintiff is incorrect” that “parties conducting clinical trials necessarily are required to release all

 the detailed data . . . that may be of interest to investors” because “Section 10(b) and Rule 10b-5

 do not categorically prohibit statements that are incomplete or that report cumulative figures

 instead of detailed breakdowns of the underlying data or subcategories of data”). Because

 Defendants disclosed the risk that mineral oil could exaggerate Vascepa’s effect, did not put the

 Adverse REDUCE-IT data “in play,” and merely reported their top-line results, Defendants’

 alleged failure to disclose the increase in lipid markers in the placebo arm does not give rise to a

 claim under Section 10(b) or Rule 10b-5.

                             2. Second Alleged Misstatement/Omission: Defendants’ Failure to
                                Describe Vascepa’s Mechanism of Action

         Defendants argue “determining the mechanisms responsible for the benefit shown in

 REDUCE-IT was not the focus of the REDUCE-IT study.” (ECF No. 51-25 at 27.) After releasing

 its top-line results, Defendants disclosed “the effects . . . may be due not to a single mode of action,

 such as triglyceride lowering, but rather to multiple mechanisms working together.” (Ex. J. at 35.)

 Defendants also note “[n]ot fully understanding mechanisms of action is not uncommon as the

 same is true for many drugs including widely used products such as aspirin, statins and

 metformin.” (ECF No. 51-25 at 28.)

         Plaintiffs assert “the fact that the purported benefit observed in REDUCE-IT could have

 been achieved from a host of different factors was problematic because it increased the likelihood

 that the risk reduction was just a fluke.” (ECF No. 53 at 27–28.) As a result, “the inability to

 identify the mechanism of action from this data undermined Defendants’ opinions that Vascepa

                                                    34
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 35 of 42 PageID: 1507




 was the cause of the risk reduction.” (Id. at 28.) Plaintiffs also argue the Forbes article, Exhibit M,

 demonstrates “the significance of the missing mechanism of action.” (Id. at 27.)

        The PSLRA requires Plaintiffs to “specify each statement alleged to have been misleading”

 and “the reason or reasons why the statement is misleading.” 15 U.S.C. § 78u-4(b)(1). Plaintiffs

 do not meet this heightened pleading standard, nor can they. Defendants never purported to know

 the exact mechanism underlying Vascepa’s function, and they disclosed this fact.

        The Forbes article simply highlights what Defendants disclosed—that Vascepa’s

 mechanism is not entirely known. (See Ex. M. at 2, 3 (noting cardiologists “are puzzled as to how

 Vascepa works” and one cardiologist observing “what we’re missing is a mechanism for what’s

 going on”).) One of the cardiologists cited even noted the lack of one certain mechanism of action

 is “a positive” because EPA, the active ingredient in Vascepa, “has other properties aside from

 lowering triglycerides” which may include “effects on inflammation, effect on blood thinning, and

 even changes to cellular membranes that might prevent sudden cardiac death.” (Id. at 4.) Because

 Plaintiffs do not direct the Court to any misstatement regarding Vascepa’s mechanism of action or

 explain how failure to identify a specific mechanism of action rendered Defendants’ top-line

 results misleading, Plaintiffs do not state a claim under Section 10(b) or Rule 10b-5. 3




 3
   Because Plaintiffs do not properly plead Defendants made an actionable misstatement or
 omission, the Court need not address whether Plaintiffs adequately pled loss causation. City of
 Edinburgh Council v. Pfizer, Inc., 754 F.3d at 167; Osio v. DeMane, Civ. A. No. 05-2283, 2006
 WL 2129460, at *12 (D.N.J. June 20, 2006) (noting “the Court need not address the remaining
 elements of a claim under § 10(b) or Rule 10b-5” because plaintiffs did not properly plead an
 omission of material fact). Further, the Court finds Plaintiffs failed to state a claim under Section
 20(a) because liability under Section 20(a) is derivative of liability under Section 10(b). Rahman
 v. Kid Brands, Inc., 736 F.3d 237, 247 (3d Cir. 2013); Biondolillo v. Roche Holding AG, Civ. A.
 No. 17-4056, 2019 WL 1468140, at *4 (D.N.J. Apr. 3, 2019) (“Because the Second Amended
 Complaint fails to state a claim under Section 10(b), it also fails to state a claim under Sections
 20(a) and 20A.”).

                                                   35
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 36 of 42 PageID: 1508




                            3. Omnicare Applicability

        An additional issue with Plaintiffs’ arguments regarding Defendants’ alleged misstatement

 or omissions is the applicability of Omnicare. Plaintiffs posit Defendants’ opinions are actionable

 under Omnicare. (ECF No. 53 at 13.) Plaintiffs argue three statements about the trial data were

 misleading: (1) Defendants’ statement that Vascepa caused an approximately 25% relative risk

 reduction compared to a placebo; (2) that this finding was statistically significant and “could lead

 to a new paradigm in treatment”; and (3) that these results were supported by a robust study

 supported by the underlying data. (Id. at 15–16.) While Defendants were publicizing the benefits

 of Vascepa, Defendants were also analyzing contradicting data tied to the mineral-oil placebo,

 “which Amarin already knew was the subject of the FDA’s concerns during the ANCHOR trial

 and a previous shareholder lawsuit.” (Id. at 16–17.) Based on this context, Plaintiffs argue, “a

 reasonable investor hearing Amarin tout the REDUCE-IT results would assume the critical

 placebo issue had not resurfaced.” (Id. at 17.) Defendants respond by arguing that Omnicare is

 inapplicable to this case. (ECF No. 58 at 5–6.)

        In Omnicare, the Supreme Court assessed whether opinions made in a registration

 statement could be actionable under Section 11 of the Securities Act of 1933. Omnicare, 575 U.S.

 175. Section 11 states “in case any part of the registration statement, when such part became

 effective, contained an untrue statement of material fact or omitted to state a material fact required

 to be stated therein . . . any person acquiring such security may sue.” Id. at 179 (citing 15 U.S.C.

 § 77k(a)). The Court made two key findings regarding liability for opinions in registration

 statements. First, the Court found “a sincere statement of pure opinion is not an ‘untrue statement

 of material fact’” but might be an untrue statement of material fact if that opinion is not sincerely

 held. Id. at 186–87. Second, the Court found “if a registration statement omits material facts about



                                                   36
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 37 of 42 PageID: 1509




 the issuer’s inquiry into or knowledge concerning a statement of opinion, and if those facts conflict

 with what a reasonable investor would take from the statement itself, then § 11’s omissions clause

 creates liability.” Id. at 189.

         The Third Circuit declined to decide whether Omnicare applies to claims brought under

 the Exchange Act, contrary to Plaintiffs’ contention “at least one Third Circuit court has applied

 Omnicare to an Exchange Act claim.” (ECF No. 53 at 13 n.10); Jaroslawicz, 912 F.3d at 113 (“We

 have yet to decide whether Omnicare applies to claims brought under the Exchange Act.”). On

 rehearing, while noting “[t]he Supreme Court’s decision in Omincare provides the relevant

 framework,” the Third Circuit also clarified “[w]e have not considered whether Omnicare applies

 to claims brought under the Exchange Act . . . . But it is unnecessary to resolve that question here.”

 Jaroslawicz v. M&T Bank Corp., 962 F.3d 701, 717 n.16 (3d Cir. 2020), cert. denied, No. 20-678,

 2021 WL 231655 (U.S. Jan. 25, 2021). The Third Circuit has similarly declined to decide this issue

 in other cases. See In re Amarin Corp. PLC Sec. Litig., 689 F. App’x at 132 n.12 (3d Cir. 2017)

 (“[W]e decline to decide whether Omnicare is applicable to § 10(b) claims because . . . our

 decision here would remain unchanged . . . .”); OFI Asset Mgmt. v. Cooper Tire & Rubber, 834

 F.3d 481, 493 n.11 (3d Cir. 2016). Because the Court has already found Plaintiffs failed to state a

 claim, it is unnecessary to decide whether Omnicare applies.

                         ii. Scienter

         Plaintiffs’ Amended Complaint also fails to state a claim because it fails to adequately

 allege Defendants acted with scienter. “Under the PSLRA’s second pleading requirement, a

 plaintiff must ‘state with particularity facts giving rise to a strong inference that the defendant

 acted with the required state of mind.’” Institutional Invs. Grp. v. Avaya, Inc., 564 F.3d 242, 267

 (3d Cir. 2009) (quoting 15 U.S.C. § 78u–4(b)(2)). “[P]laintiffs may establish a ‘strong inference’



                                                  37
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 38 of 42 PageID: 1510




 that the defendants acted with ‘scienter’ ‘either (a) by alleging facts to show that defendants had

 both motive and opportunity to commit fraud, or (b) by alleging facts that constitute strong

 circumstantial evidence of conscious misbehavior or recklessness.’” GSC Partners CDO Fund v.

 Washington, 368 F.3d 228, 237 (3d Cir. 2004) (quoting In re Burlington, 114 F.3d at 1418).

 Plaintiffs must support their allegations of motive with facts stated with particularity. Id. Plaintiffs

 cannot merely plead defendants had a motive “generally possessed by most corporate directors

 and officers,” but “must assert a concrete and personal benefit to the individual defendants

 resulting from [the alleged] fraud.” Id. (quoting Kalnit v. Eichler, 264 F.3d 131, 139 (2d Cir.

 2001)). If plaintiffs cannot adequately plead motive, they must “allege specific facts that constitute

 ‘strong circumstantial evidence of conscious misbehavior or recklessness.’” Id. at 238 (quoting

 Oran, 226 F.3d at 288–89). “The inquiry is whether all of the facts alleged, taken collectively, give

 rise to a strong inference of scienter, not whether any individual allegation, scrutinized in isolation,

 meets that standard.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 310 (2007). To

 survive a motion to dismiss, plaintiffs must plead facts that allow “a reasonable person [to] deem

 the inference of scienter cogent and at least as compelling as any plausible opposing inference

 once could draw from the facts alleged.” Id.

         Defendants argue Plaintiffs’ allegations in the Amended Complaint are insufficient to

 establish scienter. (ECF No. 51-25 at 29.) Within this general argument, Defendants make several

 supporting assertions. First, Defendants contend their stock sales weigh against an inference of

 scienter because a majority of the individual defendants did not sell stock during the class period,

 the sales were made “pursuant to a written trading plan enacted pursuant to SEC Rule 10b5-1,”

 Defendants sold stock well below the class period high, and because, when taking exercisable

 stock options into consideration, Defendants’ stock sales were a much smaller portion of its overall



                                                   38
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 39 of 42 PageID: 1511




 holdings. (Id. at 29–33.) Second, Defendants argue performance-based executive bonuses do not

 establish motive to deceive. (Id. at 33–34.) And third, Defendants contend Plaintiffs cannot allege

 that “the Individual Defendants did not actually believe their positive statements about REDUCE-

 IT” since the statements at issue “are statements of opinion.” (Id. at 34.)

        Plaintiffs argue the fact that Defendants engaged in “conscious misbehavior or

 recklessness” by (1) knowing and having access to the Adverse REDUCE-IT data when they

 announced the trial’s results; (2) knowing that publicizing only the limited results would mislead

 investors; and (3) being aware of Amarin’s core operations. (ECF No. 53 at 30–34.) Additionally,

 Plaintiffs assert Defendants had a motive an opportunity to commit fraud through (1) Defendants’

 suspicious and unusual class period sales; and (2) Defendants’ stretch goal bonuses. (Id. at 34–37.)

        Plaintiffs cite In re PTC Therapeutics for the argument “where, as here, a defendant’s

 statements ‘implied they had first-hand knowledge’ of the matter at issue, such allegations raise a

 strong inference of scienter.” (ECF No. 53 at 30 (citing In re PTC Therapeutics, 2017 WL

 3705801, at *17).) However, in that case, the “strong inference” of scienter was provided by

 allegations that the defendants “repeated and confidently told investors that the ‘totality’ and

 ‘consistency’ of the clinical data met FDA standards” even though defendants allegedly knew the

 clinical data were not “even facially sufficient” to meet FDA standards. In re PTC Therapeutics,

 2017 WL 3705801, at *16. The court found those facts “if true, suggest more than mere optimism,

 and support a strong inference that [the defendant’s] statements were made knowingly or

 recklessly.” Id. The defendants’ “statements to investors during earnings calls and healthcare

 conferences implied that they had first-hand knowledge” of the adverse study results at issue,

 “while not conclusive” tended to “bolster the inference” that they knew their statements “were

 false or [were] reckless in disregarding the obvious risk of misleading the public.” Id. Therefore,



                                                  39
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 40 of 42 PageID: 1512




 statements implying Defendants’ had first-hand knowledge does not “raise a strong inference of

 scienter” on its own, as Plaintiffs suggest.

         Defendants contend “the more cogent and compelling inference is that . . . Defendants

 believed then (and continue to believe) that the allegedly elevated levels of LDL-C observed in the

 REDUCE-IT placebo group and the causal mechanism question did not alter the exceedingly

 positive results.” (ECF No. 51-25 at 38–39.) Plaintiffs assert this argument “miss[es] the point,”

 because under Omnicare, “Defendants need not have disbelieved their statements to have misled

 investors” since “Plaintiffs need only show Defendants had ‘knowledge of facts or access to

 information contradicting their public statements.’” (ECF No. 53 at 31 (citing Nat’l Junior

 Baseball League v. Pharmanet Dev. Grp. Inc., 720 F. Supp. 2d 517, 553 (D.N.J. 2010).) However,

 as noted above, the Third Circuit has declined to hold Omnicare applies to cases brought under

 Section 10(b). Further, Omnicare involved alleged violations under Section 11, a strict liability

 statute. Omnicare, 575 U.S. at 175; Obasi Inv. LTD v. Tibet Pharm., Inc, 931 F.3d 179, 182 (3d

 Cir. 2019) (“Section 11 imposes near-strict liability for untruths and omissions made in a

 registration statement . . . . Unlike antifraud cases, a § 11 plaintiff need not allege scienter, reliance,

 or loss causation”) (citations omitted). Tellingly, Omnicare noted requiring § 11 plaintiffs to plead

 defendants did not actually believe their statements would mislead investors “would ill-fit

 Congress’s decision to establish a strict liability offense.” Omnicare, 575 U.S. at 193. Therefore,

 Plaintiffs’ reliance on Omnicare is unpersuasive.

         Further, a plaintiff aiming to allege a strong inference of scienter through circumstantial

 evidence, as Plaintiffs’ allegations and citations suggest here, “must sufficiently plead ‘defendants’

 knowledge of facts or access to information contradicting their public statements . . . . i.e., that

 defendants knew or . . . should have known that they were misrepresenting material facts to the



                                                     40
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 41 of 42 PageID: 1513




 corporation.’” Nat’l Junior Baseball League, 720 F. Supp. 2d at 553 (quoting In re Campbell Soup

 Co. Sec. Litig., 145 F. Supp. 2d 574, 599 (D.N.J. 2001)). Importantly, when plaintiffs choose to

 establish scienter by circumstantial evidence “the strength of the circumstantial allegations must

 be even greater.” Id. (quoting Intelligroup, 527 F. Supp. 2d at 285)). Plaintiffs allege “publicizing

 only the efficacy results that claimed a 25% reduction of major adverse cardiovascular events on

 top of statin therapy was false and misleading” because the full data set, which Defendants had

 knowledge of, “called into question the proclaimed results of a 25%” decrease in cardiac outcomes.

 (ECF No. 43 ¶ 139.) Plaintiffs argue they “have sufficiently pleaded Defendants’ knowledge of

 the Adverse REDUCE-IT Data.” (ECF No. 53 at 31.) However, Plaintiffs do not demonstrate how

 knowledge of the Adverse REDUCE-IT Data contradicted Defendants’ public statements about

 Vascepa’s success or rendered those public statements false. Each time Defendants made public

 statements about REDUCE-IT’s success, they clarified the study demonstrated an “approximately

 25% relative risk reduction.” (ECF No. 43 ¶¶ 71, 72, 74, 79, 80, 82.) Importantly, a 25% risk

 reduction is supported by facts contained with Exhibit X—a document subject to judicial notice.

 Exhibit X describes the FDA’s approval of Vascepa and notes “Vascepa’s efficacy and safety were

 established in” the REDUCE-IT study. (Ex X. at 1.) Exhibit X also includes the FDA-approved

 drug label for Vascepa, which highlights the findings of REDUCE-IT. (Ex. X. at 5–18.) A

 summary of the study indicates an approximately 25% risk reduction was met in the primary

 endpoints. (Ex. X at 15.) Even if Defendants had full access to the Adverse REDUCE-IT data,

 Plaintiffs do not provide sufficient allegations to support a “strong inference” of scienter. See 15

 U.S.C. § 78u–4(b)(2).




                                                  41
Case 3:19-cv-06601-BRM-TJB Document 82 Filed 03/29/21 Page 42 of 42 PageID: 1514




 IV. CONCLUSION

        For the reasons set forth above, Plaintiffs’ Motions to Strike (ECF Nos. 52, 63) are

 DENIED and Defendants’ Motion to Dismiss (ECF No. 51) is GRANTED without prejudice.

 An appropriate Order will follow.


 Date: March 29, 2021                                    /s/ Brian R. Martinotti___________
                                                         HON. BRIAN R. MARTINOTTI
                                                         UNITED STATES DISTRICT JUDGE




                                             42
